Citation Nr: 1626382	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability, other than pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to October 2002 and from May 2003 to December 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinea versicolor, and granted service connection for pseudofolliculitis barbae.  In January 2013, the Veteran submitted a timely notice of disagreement with respect to the denial of service connection for tinea versicolor (referred to by the Veteran as skin rash).  In August 2013, a statement of the case (SOC) was issued.  In a VA Form 21-526b, received in September 2013, the Veteran requested to reopen the previously denied claim of service connection for skin rashes on the arms, back, and chest.  The statement was received within the 60-day time period in which to appeal the issue of service connection for tinea versicolor.  38 C.F.R. § 20.302(b).  The Board has found that his September 2013 statement constitutes a timely substantive appeal for the purposes of perfecting the appeal for entitlement to service connection for tinea versicolor - now characterized as service connection for a skin disability, other than pseudofolliculitis barbae.  

At his request, the Veteran was scheduled for a videoconference hearing in April 2015; he did not appear for the hearing.  In May 2015, the case was remanded for additional development and to satisfy notice requirements.  Subsequently, in a May 2015 statement, the Veteran requested to reschedule his videoconference hearing due to business-related circumstances beyond his control.  

The Veteran had also initiated appeals of denials of service connection for numbness to the fingers of the left hand and applications to reopen claims of service connection for sleep apnea and for a thyroid disorder.  He did not perfect his appeals of the issues of sleep apnea and a thyroid disorder following the issuance of a September 2012 SOC.  A November 2015 rating decision granted service connection for peripheral neuropathy of the left ulnar nerve, rated 10 percent, effective November 7, 2011.  Consequently, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was scheduled for a videoconference Board hearing on April 20, 2015, but he failed to appear.  In a May 22, 2015, statement, he requested to reschedule the hearing because he was unable to attend the hearing due to business-related circumstances beyond his control.  The Board notes that a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704(c).  Here, the Veteran's request was received more than a month following the hearing.  The Board is granting the Veteran's request to reschedule the hearing to ensure compliance with the duty to assist.  However, no further requests for hearings will be granted unless the failure to appear was with good cause and arose under such circumstances that a timely request could not have been submitted.  See 38 C.F.R. § 20.704(d).  Because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following:

The AOJ should reschedule the Veteran for a videoconference hearing and ensure that the Veteran has been notified that no further requests for hearings will be granted unless the failure to appear was with good cause and arose under such circumstances that a timely request could not have been submitted.  See 38 C.F.R. § 20.704(d).  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

